ICJ_048_NorthernCameroons_CMR_GBR_1962-09-03_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 3 SEPTEMBRE 1962

1962

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN v. UNITED KINGDOM)

ORDER OF 3 SEPTEMBER 1962
La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 3 septembre 1962: C.I. J. Recueil 1962, p. 313.»

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 3 September 1962: I.C.]. Reports 1962, p. 313.”

 

N° de vente: 964
Sales number

 

 

 
313

INTERNATIONAL COURT OF JUSTICE

YEAR 1962

3 September 1962

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court;

having regard to the Order of 10 July 1962, extending to
14 August 1962 the time-limit fixed for the filing of the Counter-
Memorial of the United Kingdom of Great Britain and Northern
Ireland;

Whereas the Counter-Memorial of the United Kingdom of Great
Britain and Northern Ireland was filed within that time-limit;

Whereas the Agent of the Government of the United Kingdom of
Great Britain and Northern Ireland, while including in the Counter-
Memorial the answers of his Government to the allegations of the
Federal Republic of Cameroun on the merits, has objected to the
jurisdiction of the Court, and expressly stated this objection as a
preliminary objection under Article 62 of the Rules of Court;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation
by the other Party of a written statement of its observations and
submissions on the preliminary objection,

4

1962
3 September
General List:
No. 48
NORTHERN CAMEROONS (ORDER OF 3 IX 62) 314

Fixes 1 December 1962 as the time-limit within which the Govern-
ment of the Federal Republic of Cameroun may present a written
statement of its observations and submissions on the preliminary
objection raised by the Government of the United Kingdom of
Great Britain and Northern Ireland.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this third day of September,
one thousand nine hundred and sixty-two, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Federal Republic of Came-
roun and to the Government of the United Kingdom of Great
Britain and Northern Ireland, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) S. AQUARONE,
Deputy-Registrar.

ut
